862 F.2d 361
274 U.S.App.D.C. 134
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NATIONAL TREASURY EMPLOYEES UNION, Petitionerv.FEDERAL LABOR RELATIONS AUTHORITY, Respondent
No. 88-1116.
United States Court of Appeals, District of Columbia Circuit.
Nov. 30, 1988.

Before MIKVA, BUCKLEY and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
This case was considered on petition for review of a decision of the Federal Labor Relations Authority, and on briefs filed by the parties and argument by counsel.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.R. 14(c).  Largely for the reasons set forth in the decision of the Federal Labor Relations Authority, NTEU and USDA, Food and Nutrition Service, 30 F.L.R.A. No. 67 (1987), it is


2
ORDERED and ADJUDGED that the petition for review is denied.  It is


3
FURTHER ORDERED, by the court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15 (August 1, 1987).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.